Sanders, J.
¶14 (dissenting) — The majority holds Washington’s implied consent statute, RCW 46.20.308, “does not preclude an officer from obtaining a search warrant for a blood alcohol test.” Majority at 944. But subsection (5) of the statute does exactly that if the driver refuses to consent.
¶15 When interpreting a statute we first look to its plain language. State v. Armendariz, 160 Wn.2d 106, 110, 156 P.3d 201 (2007). “If a statute is plain and unambiguous, its meaning must be primarily derived from the language itself.” Cockle v. Dep’t of Labor & Indus., 142 Wn.2d 801, 807, 16 P.3d 583 (2001). “[A] statute should, if possible, be so construed that no clause, sentence or word shall be superfluous, void, or insignificant.” Groves v. Meyers, 35 Wn.2d 403, 407, 213 P.2d 483 (1950).
¶16 Under Washington’s implied consent statute every person who operates a motor vehicle within the state of Washington is deemed to have given his consent to submit to a test or tests of his breath or blood in the event he is arrested for suspicion of driving while intoxicated. RCW 46.20.308(1). However a driver may withdraw his consent after being advised of his implied consent rights.
¶17 The implied consent law is triggered once there is a valid DUI arrest. State v. Avery, 103 Wn. App. 527, 534, 13 P.3d 226 (2000). In relevant part RCW 46.20.308 provides:
(1) Any person who operates a motor vehicle within this state is deemed to have given consent, subject to the provisions of RCW 46.61.506, to a test or tests of his or her breath or blood for the purpose of determining the alcohol concentration or presence of any drug in his or her breath or blood if arrested for any offense where, at the time of the arrest, the arresting officer has reasonable grounds to believe the person had been driving or was in actual physical control of a motor vehicle while under the influence of intoxicating liquor or any drug or was in violation of RCW 46.61.503. Neither consent nor this section precludes a police officer from obtaining a search warrant for a person’s breath or blood.
(2) . . . The officer shall inform the person of his or her right to refuse the breath or blood test, and of his or her right to have *951additional tests administered by any qualified person of his or her choosing as provided in RCW 46.61.506. The officer shall warn the driver, in substantially the following language ....
(3) Except as provided in this section, the test administered shall be of the breath only. If an individual is unconscious or is under arrest for the crime of vehicular homicide as provided in RCW 46.61.520 or vehicular assault as provided in RCW 46.61.522, or if an individual is under arrest for the crime of driving while under the influence of intoxicating liquor or drugs as provided in RCW 46.61.502, which arrest results from an accident in which there has been serious bodily injury to another person, a breath or blood test may be administered without the consent of the individual so arrested.
(4) Any person who is dead, unconscious, or who is otherwise in a condition rendering him or her incapable of refusal, shall be deemed not to have withdrawn the consent provided by subsection (1) of this section ....
(5) If, following his or her arrest and receipt of warnings under subsection (2) of this section, the person arrested refuses upon the request of a law enforcement officer to submit to a test or tests of his or her breath or blood, no test shall be given except as authorized under subsection (3) or (4) of this section.
RCW 46.20.308 (emphasis added).
¶18 In 2004 the legislature added the last sentence to RCW 46.20.308(1) by amendment, which says, “Neither consent nor this section precludes a police officer from obtaining a search warrant for a person’s breath or blood.” Laws of 2004, ch. 68, § 2. Subsection (1) might apply to a situation, for example, where a hospital has already taken a blood sample from an individual for the purpose of treating the individual. There the police officer needs to obtain a search warrant to obtain the results of that test. But to say it authorizes a new test by warrant makes no sense where the individual consents. Moreover simply because a police officer may obtain a search warrant for a person’s breath or blood in some circumstances does not mean all test results will necessarily be admissible at trial. This subsection says nothing about the admissibility of breath or blood tests.
*952¶19 However subsection (5) explicitly states that if a driver refuses to submit to a breath or blood test, “no test shall be given” except under subsection (3) or (4), i.e., if the person is dead, unconscious, or arrested for vehicular homicide or vehicular assault or if the accident results in serious bodily injury to another person. Neither subsection (3) nor (4) applies to Robert St. John. Therefore once St. John withdrew his consent to submit to a breath or blood test, a blood test would violate RCW 46.20.308(3) and (5). Simply put, an officer cannot force a driver to submit to a blood test if the driver refuses consent.
¶20 Judge Judith Hightower of the Seattle Municipal Court persuasively reasoned:
The clear, unambiguous and unequivocal provisions of the statutes governing testing for driving under the influence as outlined above require [ ] that no test should have been given to Mr. St. John. Though the statutes authorize seeking a search warrant (RCW 46.20.308(1)[)] and competent evidence need not be excluded (RCW 46.61.506(2)0], they do not mandate that the evidence should be admitted into evidence at trial. . . .
If this were an incident where law enforcement was or became aware of another test sought by Mr. St. John, or where the blood was drawn by the hospital for medical treatment and not at the direction of the police, the search warrant evidence might then be admissible as circumstantial evidence of driving under the influence under RCW 46.20.308(1). If there was a test such as urine or breath test, for example, that met the scientific requirements for admissibility that came into the hands of the prosecution, that then may be admissible as circumstantial evidence of the crime under RCW 46.61.506(2).
Under the facts presented in this case, the intent of the legislature is to revoke Mr. St. John’s privilege to drive for the refusal and use the refusal against him at trial, not to authorize additional evidence gathering after the refusal.
Clerk’s Papers at 39.
¶21 Additionally, the officer violated subsection (3) of the statute because a blood test was administered. Under subsection (3) a blood test may be administered only if the *953person is unconscious; under arrest for vehicular homicide or vehicular assault; or under arrest for driving under the influence that resulted in an accident and serious bodily injury to another person. Even though St. John was under arrest for driving under the influence, his accident did not lead to the serious bodily injury of another person, so the only test that could have possibly been administered to St. John could have been a breath test.
¶22 The majority essentially construes subsection (1) inconsistently with subsections (3) and (5) in the statute to hold “an officer may obtain a blood alcohol test pursuant to a warrant regardless of the implied consent statute.” Majority at 946. This violates the canon of construction that all provisions should be harmonized if possible. State v. J.P., 149 Wn.2d 444, 450, 69 P.3d 318 (2003). Obtaining a blood sample from St. John by search warrant plainly violated the express prohibition of RCW 46.20.308(5) since St. John withdrew his consent and no exception under the statute applied. If we accept the majority’s reasoning, a driver’s refusal to consent under subsection (5) would be meaningless.
¶23 I dissent.
J.M. Johnson, J., concurs with Sanders, J.